DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 9/27/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following claims are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means for inhibiting the first fluid exiting into the blood vessel from the IV infusion lumen from entering the catheter when the catheter and IV infusion lumen are inserted into the blood vessel and the blood draw port is connected to a vacuum source” of claim 26; and 
“means for limiting the flow rate of the second fluid drawn through the catheter to prevent the first fluid exiting into the blood vessel from the IV infusion lumen from entering the catheter when the catheter and IV infusion lumen are inserted into the blood vessel and the blood draw port is connected to a vacuum source” of claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24-30, 33, 35, 37, 39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 21 recites “an outlet for fluidly connecting to a catheter, the catheter configured to selectively deliver a first fluid to a blood vessel and draw a second fluid from the blood vessel a catheter, the catheter configured to selectively deliver a first fluid to a blood vessel and draw a second fluid from the blood vessel” in lines 3-5, but it is not clear if the catheter is part of the claimed invention or not. The expression “an outlet for fluidly connecting to a catheter” suggests that the catheter is not.  The expression “the catheter configured to selectively deliver a first fluid to a blood vessel and draw a second fluid from the blood vessel” suggests that the catheter is part of the invention since it further defines the catheter.  Also, claim 30 explicitly lists that catheter as an element of the apparatus while claim 21 fails to do so, which suggests that the catheter of claim 21 is not part of the claim invention since the Applicant amended claim 21 so as to avoid the language of claim 30.  Furthermore, the recitations “wherein the IV infusion lumen and the catheter are configured to enter the blood vessel through a single insertion site” of claim 24, lines 1-2; “wherein at least a portion of the catheter is configured to enclose a portion of the IV infusion lumen” of claim 25, lines 1-2; and “a passive restriction device connected to the catheter” of claim 28, line 2 suggest that the catheter is part of the claimed invention.  Given these ambiguities, it is not clear if the catheter is part of the claimed invention; thus, rendering claims 21, 24, 25, and 28 indefinite upon these grounds.
Claim 21 recites “a valve fluidly connected to the outlet, the blood draw port and the IV fluid inlet, the valve defining…a second valve position inhibiting the first fluid from flowing from the IV fluid inlet to the catheter and permitting the second fluid to flow from the catheter to the blood draw port” in lines 8-14 and “wherein…the first fluid is permitted to flow from the IV 
Claims 23-29 are rejected by virtue of their dependence from claim 21.
Claim 27 recites “the flow rate of the second fluid” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “the flow rate of the second fluid” in lines 2-3 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites “a distal end of the catheter” in line 6, but it is not clear if this recitation is the same as, related to, or different from the distal end presented in the recitation “a distal end” of the catheter” of claim 30, line 2.  If they are the same, “a distal end of the catheter” in line 6 
Claims 33, 35, 37, 39, and 41 are rejected by virtue of their dependence from claim 30.
Claim 41 recites “wherein the vacuum source is provided by a blood collection container” in lines 1-2, but it is not clear if this recitation is including the vacuum source as part of the claimed invention.  The recitation “a draw port fluidly connected to the catheter and configured for fluidic connection to a vacuum source” of claim 30, lines 9-10 suggests that the vacuum source is not part of the claimed invention.  If the vacuum source is part of the claimed invention, the claim language should make it clear and list the vacuum source as an element of the claimed apparatus.  If the vacuum source is not part of the claimed invention, it is not clear what the recitation of claim 41, lines 1-2 is supposed to mean since it further defines an element that is not part of the claimed invention.  Also, if the vacuum source is not part of the claimed invention, the recitation of claim 41, lines 1-2 is merely a method step, which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0236286 (Klein)(previously cited), in view of U.S. Patent No. 6,569,117 (Ziv)(previously cited).
Klein teaches a one-to-many infiltration tubing in which a solution in an IV bag can be delivered to two distal outlets including a catheter (abstract and paragraph 0008 of Klein).  Klein teaches the use of a clamp or stopcock 34 (FIG. 1 of Klein). Ziv teaches the use of a blood sampling/injecting valve (abstract, FIGS. 1-6B of Ziv) which permits blood sampling and/or liquid injection in an infusion line (cols. 1-6 of Ziv).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blood sampling/injecting valve of Ziv in one of the lines 16 of Klein since it permits blood sampling and/or liquid injection in the infusion line.  Further, it would have been obvious to choose one of the lines 16 downstream of the connector 10 since it permits the practitioner to know from where the sample is being taken or where the injection is being given.  
Alternatively, there are three possible solutions (a finite number) for the problem of placing the blood sampling/injecting valve of Ziv in the system of Klein.  These possible locations for placement in the infusion line of Klein are upstream of the connector 10; downstream the connector 10 in one of the lines; and downstream of the connector 10 in the other of the lines.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions (i.e., the three locations of the blood sampling/injecting valve of Ziv) so as to find a suitable solution with a reasonable expectation of success.
With respect to claim 21, the combination teaches or suggests an apparatus, comprising:

an outlet for fluidly connecting to a catheter (the distal end 30 of the tube 16 connected to one of the catheters to the patient of Klein), the catheter configured to selectively deliver a first fluid to a blood vessel and draw a second fluid from the blood vessel; 
a blood draw port (the top opening 29 of Ziv) configured for connection to a fluid collection device; 
an IV fluid inlet (the connector 28 of Klein) configured for connection to a source of the first fluid; 
a valve (the plunger 40, 88, 108, 128 of Ziv) fluidly connected to the outlet, the blood draw port and the IV fluid inlet, the valve defining: 
a first valve position (FIGS. 2A, 4A, 5, 6A of Ziv; col. 3-5 of Ziv) permitting the first fluid to flow from the IV fluid inlet to the catheter, and 
a second valve position (FIGS. 2B, 6B of Ziv; col. 3-5 of Ziv) inhibiting the first fluid from flowing from the IV fluid inlet to the catheter and permitting the second fluid to flow from the catheter to the blood draw port; and 
an infusion channel (the tubing 22 of Klein) continuously fluidly connected to the IV fluid inlet; and 
an IV infusion lumen (the tube 16 connected to the other of the catheters to the patient of Klein) fluidly connected to the infusion channel and configured to deliver the first fluid to the blood vessel, 
.

Claims 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, in view of Ziv, and further in view of U.S. Patent Application Publication No. 2003/0208154 (Close)(previously cited).
Klein teaches a one-to-many infiltration tubing in which a solution in an IV bag can be delivered to two distal outlets including a catheter (abstract and paragraph 0008 of Klein).  Klein teaches the use of a clamp or stopcock 34 (FIG. 1 of Klein). Ziv teaches the use of a blood sampling/injecting valve (abstract, FIGS. 1-6B of Ziv) which permits blood sampling and/or liquid injection in an infusion line (cols. 1-6 of Ziv).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blood sampling/injecting valve of Ziv in one of the lines 16 of Klein since it permits blood sampling and/or liquid injection in the infusion line.  Further, it would have been obvious to choose one of the lines 16 downstream of the connector 10 since it permits the practitioner to know from where the sample is being taken or where the injection is being given.  
Alternatively, there are three possible solutions (a finite number) for the problem of placing the blood sampling/injecting valve of Ziv in the system of Klein.  These possible locations for placement in the infusion line of Klein are upstream of the connector 10; 
Klein teaches a one-to-many infiltration tubing in which a solution in an IV bag can be delivered to two distal outlets including a catheter (abstract and paragraph 0008 of Klein).  Close discloses staged catheters that permits infusion at multiple sites (FIG. 10 of Close; paragraphs 0075 and 0079).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the staged catheters of Close as the two catheters of Klein since (1) it permits less trauma to the patient with its single injection site, and/or (2) it is a simple substitution of one known element for another to obtain predictable results. 
With respect to claim 21, the combination teaches or suggests an apparatus, comprising:
a valve housing including: 
an outlet for fluidly connecting to a catheter (the distal end 30 of the tube 16 connected to one of the staged catheters of Close), the catheter configured to selectively deliver a first fluid to a blood vessel and draw a second fluid from the blood vessel; 
a blood draw port (the top opening 29 of Ziv) configured for connection to a fluid collection device; 
an IV fluid inlet (the connector 28 of Klein) configured for connection to a source of the first fluid; 

a first valve position (FIGS. 2A, 4A, 5, 6A of Ziv; col. 3-5 of Ziv) permitting the first fluid to flow from the IV fluid inlet to the catheter, and 
a second valve position (FIGS. 2B, 6B of Ziv; col. 3-5 of Ziv) inhibiting the first fluid from flowing from the IV fluid inlet to the catheter and permitting the second fluid to flow from the catheter to the blood draw port; and 
an infusion channel (the tubing 22 of Klein) continuously fluidly connected to the IV fluid inlet; and 
an IV infusion lumen (the tube 16 connected to the other of the staged catheters of Close and the other of the staged catheters of Close) fluidly connected to the infusion channel and configured to deliver the first fluid to the blood vessel, 
wherein the first fluid is permitted to flow from the IV fluid inlet to the IV infusion lumen and the blood vessel when the valve is in the first valve position, and the first fluid is permitted to flow from the IV fluid inlet to the IV infusion lumen and the blood vessel when the valve is in the second valve position (the first fluid flows in the tube 16 connected to the other of the staged catheters of Close and the other of the staged catheters of Close regardless of the position of the position of the plunger 40, 88, 108, 128 of Ziv).
With respect to claim 24, the combination teaches or suggests that the IV infusion lumen and the catheter are configured to enter the blood vessel through a single insertion site (the staged catheters of Close).
.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, in view of Ziv, and further in view of Close, as applied to claim 21, and further in view of U.S. Patent No. 5,122,129 (Olson)(previously cited).
Ziv teaches a luer connection 62 for the sampling of blood (col. 4 of Ziv).  Olson teaches a suitable blood collection connection that uses a luer connection (FIGS. 2-6 of Olson; col. 5 of Olson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blood collection connection and method of Olson in the combination since it is a simple substitution of one known element for another to obtain predictable results and/or a blood collection method is required and Olson teaches one such method. 
With respect to claim 26, the combination teaches or suggests means for inhibiting the first fluid exiting into the blood vessel from the IV infusion lumen from entering the catheter when the catheter and IV infusion lumen are inserted into the blood vessel and the blood draw port is connected to a vacuum source (any of the delivery tube 20 of Olson or the conduit 212 of the staged catheters of Close).
With respect to claim 27, the combination teaches or suggests means for limiting the flow rate of the second fluid drawn through the catheter to prevent the first fluid exiting into the blood vessel from the IV infusion lumen from entering the catheter when the catheter and IV infusion 
With respect to claim 28, the combination teaches or suggests a passive restriction device connected to the catheter and sized to limit the flow rate of the second fluid drawn through the catheter to prevent the first fluid exiting into the blood vessel from the IV infusion lumen from entering the catheter when the catheter and IV infusion lumen are inserted into the blood vessel and the blood draw port is connected to a vacuum source (any of the delivery tube 20 of Olson or the conduit 212 of the staged catheters of Close).
With respect to claim 29, the combination teaches or suggests that the valve includes a fluid passageway (the passageway in plunger 40, 88, 108, 128 of Ziv); and, the blood draw port is configured to: permit a draw needle (the conical feature 12 of Olson) connected to the fluid collection device to enter the fluid passageway in the second valve position (when the blood collection device is connected, the valve is necessarily in the second position and cannot be in the first position); and, inhibit the draw needle connected to the fluid collection device from entering the fluid passageway in the first valve position (when the blood collection device is connected, the valve is necessarily in the second position and cannot be in the first position).

Claims 30, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0208154 (Close)(previously cited), in view of U.S. Patent No. 4,865,583 (Tu)(previously cited).
Close teaches the use of an extraction device 2 connected to valve 1221 (FIG. 15 of Close).  Tu teaches an extraction device 19 and connection 23 that is a suitable substitute for the extraction device 2 of Close.  Therefore, it would have been obvious to one of ordinary skill in 
With respect to claim 30, the combination teaches or suggests an infusion and blood collection apparatus, comprising:
a catheter (FIGS. 3-4, 10 and paragraphs 0063-0065 and 0087-0088 of Close) defining a distal end, the distal end of the catheter configured for insertion into a blood vessel;
an IV infusion lumen (the first conduit 111, 211 of Close) attached to the catheter and defining a distal end, the IV infusion lumen (the first conduit 111, 211 of Close) configured for insertion into the blood vessel with the distal end of the IV infusion lumen extending into the blood vessel a specified distance beyond a distal end of the catheter;
an IV fluid inlet fluidly connected to the IV infusion lumen (the first conduit 111, 211 of Close) and configured for fluidic connection to an IV fluid source (paragraphs 0063-0065 and 0087-0088 of Close);
a draw port (the port 23 of Tu, the channel though the valve assembly 1221, and the second passageway 129 of Close) fluidly connected to the catheter and configured for fluidic connection to a vacuum source (the syringe 19 of Tu); and
a passive restriction device (the size of any of the needle of the syringe 19 of Tu, the port 23 of Tu, the channel of the valve assembly 1221 of Close, the passageway 129 of Close, or the conduit 112, 212 of Close) connected to the catheter and sized to limit a flow rate of blood drawn through the distal end of the catheter and prevent IV fluid exiting the distal end of the IV infusion lumen from entering the distal end of the catheter 
With respect to claim 39, the combination teaches or suggests that the IV infusion lumen (the first conduit 111, 211 of Close) is positioned within an interior of the catheter (FIGS. 3-4, 10 and paragraphs 0063-0065 and 0087-0088 of Close).
With respect to claim 41, the combination teaches or suggests that the vacuum source is provided by a blood collection container (the storage portion of the syringe 19 of Tu) and the passive restriction device (the size of any of the needle of the syringe 19 of Tu, the port 23 of Tu, the channel of the valve assembly 1221 of Close, the passageway 129 of Close, or the conduit 112, 212 of Close) is sized to correspond with a vacuum pressure of the vacuum source.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Close, in view of Tu, and further in view of U.S. Patent Application Publication No. 2009/0048576 (Robinson), and further in view of U.S. Patent No. Re. 31873 (Howes)(previously cited).
The combination teaches the collection of blood, but does not teach that the flow rate of blood drawn is 30 mL/min and the distance between the infusion outlet and the sampling inlet is greater than 10 mm.
Robinson teaches that (1) a nurse can easily generate withdrawal rates in excess of 60 ml/min, (2) the potential for cross-contamination is influenced by the flow rate of blood, the rate of infusion, the rate of withdrawal, catheter port orientation, and the distance between the point of infusion and withdrawal, (3) the rate of withdrawal is an important parameter in determining cross-contamination: control of this parameter can reduce the likelihood of cross-contamination, 
Alternatively, Robinson teaches a withdrawal rate in excess of 60 ml/min.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select the blood withdraw rate of Robinson since a withdraw rate is needed and Robinson teaches one such withdraw rate and/or it is a simple substitution of one known element for another to obtain predictable results.  Howes teaches that a distance between an inlet and an outlet may be at least one centimeter and up to 3 cm (col. 3, line 55 to col. 4, line 10 of Howes).  It would have .  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Close, in view of Tu, and further in view of U.S. Patent No. 5,846,228 (Alexander)(previously cited).
The combination teaches the collection of blood, but does not teach that the syringe needle is 24 gauge.  Alexander teaches that a 24 gauge needle is a suitable blood collecting needle (col. 5, lines 25-46 of Alexander).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 24 gauge needle as the needle for the syringe of the combination since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 35, the combination teaches or suggests that the passive restriction device is a 24 gauge needle (col. 5, lines 25-46 of Alexander).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Close, in view of Tu, and further in view of Howes.
The combination teaches the collection of blood, but does not teach that the distance between the infusion outlet and the sampling inlet is greater than 10 mm. Howes teaches that distance between an inlet and an outlet may be at least one centimeter and up to 3 cm (col. 3, line 55 to col. 4, line 10 of Howes).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select the distance between the inlet and the 
With respect to claim 37, the combination teaches or suggests that the specified distance is greater than 10 mm (col. 3, line 55 to col. 4, line 10 of Howes).

Response to Arguments
The Applicant’s arguments filed 9/27/2021 have been fully considered.
Election of Species
The Applicant asserts:

    PNG
    media_image1.png
    213
    956
    media_image1.png
    Greyscale

The Examiner respectfully disagrees since species A1, FIGS. 1-10C, simply does not include “wherein the IV infusion lumen is offset from the catheter” of claim 40.  If the Applicant believes this not to be the case, they should indicate where such a feature is disclosed in FIGS. 1-10C or its accompanying description.  Of course, if claim 40 reads on the elected species of A1, then claim 39 cannot read on the elected species since claim 39 and 40 are mutually exclusive. 
Claim objections
 In view of the claim amendments filed on 9/27/2021, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
In view of the claim amendments filed on 9/27/2021, the claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn.
Prior art rejection based on Klein and Ziv
The Applicant asserts:

    PNG
    media_image2.png
    167
    967
    media_image2.png
    Greyscale

The Examiner respectfully disagrees.  As outlined in the above rejection, the combination of Klein and Ziv discloses each and every element of claim 21.
The Applicant asserts:

    PNG
    media_image3.png
    253
    956
    media_image3.png
    Greyscale

This argument is not persuasive since the combination of Klein and Ziv discloses each and every element of claim 21 and such a combination would have been obvious for the reasons outlined above.
The Applicant asserts:

    PNG
    media_image4.png
    340
    950
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    340
    971
    media_image5.png
    Greyscale

This argument is not persuasive.  First, as far as the rejection of claim 21 based on Klein and Ziv is concerned, the combination is capable of being used at multiple sites in the same blood vessel.  The actual use in the same blood vessel is merely intended use that does not physically distinguished the combination from the claimed invention.  Second, it is noted that Klein does not mention one way or another whether the catheters are used in the same or different veins.  Klein only mentions different sites.  Third, the dual catheter of Klein still operates as intended but with additional functionality of blood sampling.  Thus, the dual catheter of Klein still operates satisfactory for its intended purpose.
Also, there is another grounds of rejection of claim 21 based on Klein, Ziv, and Tu that renders the Applicant’s argument moot.
Prior art rejection based on Close and Tu
With respect to claim 30, the Applicant asserts:

    PNG
    media_image6.png
    143
    981
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    639
    969
    media_image7.png
    Greyscale

This argument is not persuasive.  Claim 30 recites “a passive restriction device connected to the catheter and sized to limit a flow rate of blood drawn through the distal end of the catheter and prevent IV fluid exiting the distal end of the IV infusion lumen from entering the distal end of the catheter when the catheter and IV infusion lumen are inserted into the blood vessel”.  The specification provides:
(1) “The passive restriction device can be a thin, elongate tube fluidly coupling the blood collection component and blood collection channel” (paragraph 0034); 
(2) “the point of passive restriction in the blood flow 18, the draw needle 34” (paragraph 0113);
(3) “the restriction in flow rate is made passively via the choice of the gauge of the penetration needle 136 that penetrates the end of the collection tube, thus a needle is selected having a sufficiently narrow internal diameter to provide the required limit to blood flow rate” (paragraph 0147).
Thus, the passive restriction device is merely a thin, elongate tube, a draw needle, or a needle with a gauge.  In light of the specification, the broadest reasonable interpretation of “a 
The fact that the prior art does not explicitly teach or suggest that the designer chose a particular size for some specific flow rate does not change the fact that the combination does have the structure called for in the claimed system, regardless of the designer’s motivations or the designer’s mental steps when designing/building the structure.
The Applicant asserts:

    PNG
    media_image8.png
    327
    953
    media_image8.png
    Greyscale

The Applicant is pointing out a typographical error in the rejection.  The citation should have read “a passive restriction device (the size of any of the needle of the syringe 19 of Tu, the port 23 of Tu, the channel of the valve assembly 1221 of Close, the passageway 129 of Close, or the conduit 112, 212 of Close) connected to the catheter and sized to limit a flow rate of blood drawn through the distal end of the catheter and prevent IV fluid exiting the distal end of the IV infusion lumen from entering the distal end of the catheter when the catheter and IV infusion lumen are inserted into the blood vessel, the IV fluid inlet is fluidly connected to the IV fluid source (paragraphs 0063-0065 and 0087-0088 of Close), and the draw port is connected to a vacuum source (the syringe 19 of Tu)”.  This typographical error does not negate the analysis that it is Tu that discloses the vacuum source.
The Applicant asserts:

    PNG
    media_image9.png
    85
    961
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    573
    961
    media_image10.png
    Greyscale

This argument is not persuasive.  First, there is a reason to combine Close and Tu.  Specifically, Close teaches the use of an extraction device 2 connected to valve 1221 (FIG. 15 of Close).  Tu teaches an extraction device 19 and connection 23 that is a suitable substitute for the extraction device 2 of Close.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the extraction device 19 and connection 23 of Tu for the extraction device 2 of Close in the assembly of Close because it is a simple substitution of one known element for another to obtain predictable results.  Once the combination has been established.  There is an analysis as to how this combination reads on the claimed invention.  The Examiner’s claim interpretation relied upon what the Applicant themselves indicated what a passive restriction device is.  The Examiner merely was pointing out what the claim interpretation of the passive restriction device is, why this interpretation was used, and how the combination meets this limitation.  The allegation that the Examiner used the Applicant’s own disclosure to reject the claims is simply not true.
The Applicant asserts: 

    PNG
    media_image11.png
    415
    920
    media_image11.png
    Greyscale

The above argument is not persuasive since, as outlined above, the combination of Close and Tu has the same structure as the claimed apparatus and such a combination is obvious.
The Applicant asserts:

    PNG
    media_image12.png
    184
    972
    media_image12.png
    Greyscale

This argument is not persuasive since there is no evidence of the allegation.  Close teaches the use of an extraction device 2 connected to valve 1221 (FIG. 15 of Close).  Tu teaches an extraction device 19 and connection 23 that is a suitable substitute for the extraction device 2 of Close.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the extraction device 19 and connection 23 of Tu for the extraction device 2 of Close in the assembly of Close because it is a simple 
Further, the prior art teaches or suggests all the features of claims 33, 35, 37, 39, and 41 as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 






/MATTHEW KREMER/Primary Examiner, Art Unit 3791